 In the Matter of MORETTI-HARRAJ MARBLE Co., INc.,EMPLOYERandAMERICAN FEDERATION OF LABOR, PETITIONERCase No. 10-R-2033.-Decided October 8, 1946Mr. J. S. Wilkins,of Sylacauga, Ala., for the Employer.Mr. Walter L. Mitchell,of Birmingham, Ala., for the Petitioner.Mr. Conrad A. Wickham, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onAugust 8, 1946, conducted a prehearing election among employees ofthe Employer in the alleged appropriate unit, to determine whether ornot they desired to be represented by the Petitioner for the purposes ofcollective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 103 eligiblevoters and that 96 of these eligible voters cast ballots, of which 72were for the Petitioner, 19 were against the Petitioner, and 5 werechallenged.Thereafter, a hearing was held at Sylacauga, Alabama, on August28, 1946, before Albert D. Maynard, hearing officer.The hearingofficer's rulings made.at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer, an Alabama corporation, is in the business of quarry-ing and finishing marble, at its plant in Sylacauga, Alabama.All ofthe marble so quarried originates in the State of Alabama.Duringthe year ending 1945, the Employer purchased steel for sawing, belting,sand drills, machinery parts and other items used in connection with71 N. L. R. B., No 37.299 300DECISIONSOF NATIONALLABOR RELATIONS BOARD-marble quarrying valued in excess of $10,000, of which 50 percent repre-sented shipments to the Employer from points outside the State. Dur-ing the same period the Employer sold finished products consisting ofmonuments, marble for the interior of buildings, and byproductsknown as "rip rap" from its Sylacauga plant valuedin, excess of$50,000, of which about 60 percent represented shipments to pointsoutside'the State.We find that the Employeris engaged in commercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner as the ex-clusive bargaining representative of employees of the Employer inthe alleged appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner and the Employer are agreed that the appropriateunit should consist of all employees of the Employer, including watch-men," but excluding office and clerical employees, draftsmen, and allsupervisors 2 and executives with authority to change the status ofemployees or effectively recommend such action. The only disputebetween the parties relates to four of the five employees whose ballotswere -challenged at the election.3The Employer contends that these-individuals are not its employees, but are instead the employees of theSylacauga Calcium Products Corporation (hereinafter referred to asthe "Corporation").The Corporation has its principal offices with Thompson NeimanCompany in Cartersville, Georgia. It is engaged in the crushing ofmarble into limestone at its independently owned and operated crush-ing plant in Sylacauga, Alabama, where the Employer's plant is'The watchmen of the Employer perform watchmen duties only on weekends,acting asregular production employees during the week2At the hearing,the parties agxeed that this description included all foremen and sub-foremen,as well as Lucius Benton, a mechanic's leader, since all these employees haveauthority to hire and discharge or effectively recommend such action2The fifth challenged ballot was that of Lucius Benton, whom the parties agreed at thehearing should be excluded as a supervisor. See footnote 2,supra. MORETTI-HARRAH MARBLE CO., INC.301located.The sources of the Corporation's raw material, a marblebyproduct known as "rip rap," are the Employer and an individuallocated in Talledega Springs, Alabama.The employees here in issueare classified as mill workers and constitute the entire complement ofrank and file employees of the Corporation.The record reveals the following factors showing an interrelation-ship between the Employer and the Corporation : (1) Both have acommon president, a common treasurer, who is also general managerof both entities with authority to hire and discharge, and share theservices of a superintendent; (2) the officers of the Employer ownone-half of the stock of the Corporation; and (3) the Corporationshares the Employer's offices in Sylacauga and the services of itsbookkeeper.The record, however, also reveals the following countervailing fac-tors which establish the separateness of the Employer and the Cor-poration and militate against including the disputed individuals inthe appropriate unit: Each employer is a separate entity, manufac-tures different finished products, employs employees in different classi-fications, conducts its operations without commingling or interchang-ing employees and has different immediate supervision for its em-ployees.And although both entities have several officers in commonand share the services of certain employees, these individuals receiveseparate salaries from each company. In addition, the Corporationis billed and makes specific payment for all raw materials obtainedfrom the Employer. It also appears that the Corporation frequentlyemploys outside mechanics for its repair work and maintains its ownsupply room, and in those instances when the Employer may rendermechanical repair services and provide minor supplies to the Corpora-tion, the Corporation is specifically billed for them.Under all the circumstances, we are therefore persuaded that theextent of integration between both entities is insufficient to constituteMoretti-Harrah Marble Co., Inc., an employer of the four mill workersin issue.4Rather are we convinced that these individuals are solelythe employees of the Corporation.We shall, accordingly, excludethem from the unit.We shall also sustain the challenges to theirballots.Accordingly, we find that all employees of the Employer at its quar-ries in Sylacauga, Alabama, including the watchmen, but excludingall office and clerical employees, draftsmen, executives, and all super-visory employees with the rank of subformen and above, and any andall other supervisory employees with the authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-'"'t'hese employees, specifically. are David Threet John Hart, Willie Leonard, and AlbertAdams 302DECISIONS OF NATIONALLABOR RELATIONS BOARDployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Petitioner has received a majority of the valid votes cast irrespec-tive of the counting of the challenged ballots.Under these circum-stances we shall certify Petitioner as the collective bargaining repre-sentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that American Federation of Labor has beendesignated and selected by a majority of all production and main-tenance employees of Moretti-Harrah Marble Co., Inc., Sylacauga,Alabama, excluding executives, office and clerical employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, as their representative for purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct, the said organization is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.